DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 06/07/2021.
	Claims 1-2, 5, 6, 7, 9-20 are currently pending and presented for examination.
	
Response to Arguments
Applicant’s remarks filed on 06/07/2021 with respect to prior art rejection have been considered and are persuasive. Claim 1 has been incorporated with allowable subject better. The prior rejection is withdrawn. Claims 1-2, 5, 6, 7, 9-20 are allowed. 
 
Allowable Subject Matter

1.      Claims 1-2, 5, 6, 7, 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
        Regarding claim 1, prior art on record Lee et al.  (US Pub. No.: US 2010/0007716 A1) discloses a display panel (Fig. 2; stereoscopic image display device; Fig.2), comprising:
a first imaging region (Para 41; a main display panel 110 that displays a left image and a right image), the first imaging region being provided with a filter (Para 45, 47; 
wherein, the filter is configured to adjust a polarization direction of light incident into the filter, and configured to filter out polarized light having a set polarization direction in the adjusted light (Fig. 5;  Para 47, 57-67; if the auxiliary display panel 120 is in an OFF state, when the left or right image passes the auxiliary display panel 120, their polarization axis is rotated by 90.degree. when the auxiliary display panel 120 is in an ON state, the polarization axis of the left or right image that has passed through the auxiliary display panel 120 does not change. This is because as the liquid crystal molecules are arranged to be perpendicular to the first and second substrates 121 and 122, light passes through the sub-liquid crystal layer 123 only with the refractive index in the shorter axis direction, not the refractive index anisotropy. Therefore, the polarization state or polarization information is not changed.) , 
wherein, the filter includes:
a polarization direction adjuster, configured to adjust the polarization direction of the light incident into the filter ( Para 57-67; liquid crystal molecules 123a constituting the sub-liquid crystal layer 123;  when the auxiliary display panel 120 is turned off, a plurality of liquid crystal molecules 123a constituting the sub-liquid crystal layer 123 are twisted at 90.degree. (TN structure) or 240.degree. (STN structure) and arranged between the first and second substrates 121 and 122 along a rubbing direction of the alignment films (not shown) of the first and second substrates 121 and 122. When the auxiliary display panel 
an optical filter (Para 57-67; sub-liquid crystal layers 123 with films and polarizers from display panel 110), provided on a light emergent side of the polarization direction adjuster, and configured to filter out the polarized light having the set polarization direction in the adjusted light (Para 59; The reason of the change in the polarization axis of the left or right image is because of a refractive index anisotropy of the sub-liquid crystal layer 123.).
the polarization direction adjuster includes a liquid crystal cell (Para 57; a plurality of liquid crystal molecules constituting the sub-liquid crystal layer), and the optical filter includes a first polarizer located on a light emergent side of the liquid crystal cell (Para 45; polarizer 115);
the liquid crystal cell includes a first liquid crystal layer, a first electrode and a second electrode which are configured to drive the first liquid crystal layer to deflect (Para 48-52; first and second electrodes),
 wherein the display panel further includes a display region, the display region is provided with a display unit, the display unit being configured to display an image ( Fig. 2; Para 41-43; main display panel 110 wherein it displays a left image and a right image ) ,
wherein, the display unit includes a second liquid crystal layer ( Para 45; main liquid crystal layer 113). 

Claims 2, 5, 6, 7,9,10, 11,12,13,14, 15, 16, 17,18,19,20 are allowed as being dependent from claim 1. 
Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Mesmer et al. (US Pub. No.: 2006/0001914 A1) cites an apparatus may include a driver to control sub-pixels of a color display, and logic of the driver to cause a first sub-pixel of the color display to emit light and a second sub-pixel of the color display to detect light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696